Citation Nr: 0831004	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-31 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for removal of left 
testicle.

2.	Entitlement to an increased disability rating for left 
inguinal scar, currently evaluated at noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.	The medical evidence of record does not show that the 
veteran's testicle was removed during his military 
service.

2.	The evidence of record shows the veteran's service 
connected left inguinal scar is not characterized by pain 
upon examination or recurrent post-operative hernia.


CONCLUSION OF LAW

1.	The veteran's left testicle removal was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.	The criteria for entitlement to a compensable evaluation 
for left inguinal scar have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.114, Diagnostic Code (DC) 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, upon receiving a complete or substantially complete 
application for benefits, VA has a duty to notify a claimant 
and any designated representative of the information and 
evidence not of record that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a).  In this regard, the June 2004 
and July 2004 letters to the veteran specifically notified 
him of the substance of the VCAA including the types of 
evidence necessary to establish entitlement to service 
connection for removal of left testicle, entitlement to an 
increased rating for left inguinal scar, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
he was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter.

The recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) requires VA to notify the claimant that, in order 
to substantiate a claim for increase: (1) claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life; (2) if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant;  (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  The 
veteran received Vazquez notice in a July 2008 letter.

Second, VA has a duty under the VCAA to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  The Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment 
records, VA medical reports, and statements from the veteran.  
The veteran has not indicated he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal. 

Service Connection Claim

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).



Analysis

According to the January 2005 statement of the veteran, 
"[his] testicle was removed in a [Q]uonset hut on Iwo Jima 
during the WWII invasion of the Volcano Islands."  According 
to his service treatment records, the veteran underwent 
surgery for an indirect inguinal hernia in August 1945.  His 
medical history notes on August 11, 1945, include the 
following description of the procedure: 

Plication and inversion of weakness in Hesselbacks 
triangle - Bassini repair - High ligation of 
Pampiniform plexus.  Operative findings include 
Direct Inguinal Hernia.  Varicocele.  Immediate 
postoperative condition is excellent.

There is no mention of removal of the veteran's testicle.  
Additionally, the veteran's geniurinary system was described 
as "normal" on his separation examination in March 1946.  
The Board presumes that the anatomical loss of a testicle 
would be included in the surgical notes and/or recorded by 
the examiner at the time of the veteran's separation from 
service.  Neither is the case.  Instead, the first 
documentation of the absence of the veteran's left testicle 
appears nearly six decades later in VA medical records, 
including a physical examination in April 2004 and a November 
2005 CT study of the abdomen.

The preponderance of the evidence is against a finding that 
the veteran's left testicle was removed during his military 
service.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Rating Claim

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Under DC 7804, a maximum evaluation of 10 percent is 
warranted in cases of superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, DC 7804.

Alternatively, under DC 7805, scars are rated based on 
limitation of function of the effected part.  38 C.F.R. § 
4.118, DC 7805.

Analysis

In order for the veteran to receive a compensable rating for 
his left inguinal scar, the medical evidence would need to 
show either pain upon examination or limitation of function 
of the affected part.  The VA examiner in August 2004, 
stated, "My diagnostic impression of [the veteran] is that 
he has the residual of a surgical scar in the left inguinal 
region.  It has healed without sequelae."  At a September 
2005 consultation, the VA doctor noted:

On examination he has a well-healed scar tissue but 
closer to the pubic area is where he points out to 
have pain, however with straining and coughing he 
does not show any bulging or recurrence of the 
hernia and he does not have any pain now.  Even 
with pressure in that spot, he denies any pain and 
he again said that this pain is irregular, 
sometimes it may go on for weeks and sometimes it 
may come back and it is not related to physical 
activity.  In a standing position again, no 
positive findings.  The nature of this pain is not 
clear and it is not a regular pain and it is a dull 
kind of pain and really hard to find out what the 
cause could be.  However, it is a possibility 
because of eschar tissue it might be the reason for 
that.  (emphasis added).

Based on the examination above, the pain the veteran 
describes has not been associated with the scar.  The 
examiner's speculative comment that eschar tissue may cause 
pain is not supported by this or any other examination of 
record.  Therefore DC 7804 is inapplicable.  Additionally, 
the records do not show any limitation of movement around the 
scar site, thereby rendering DC 7805 inapplicable as well.

Overall, the evidence does not support a compensable 
evaluation for a left inguinal hernia scar and the claim for 
that benefit must be denied.  38 C.F.R. § 4.7.




ORDER

Entitlement to service connection for removal of left 
testicle is denied.

Entitlement to an increased rating for left inguinal scar, 
currently evaluated as noncompensably disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


